                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

KENDRA M. CLARK,                          )
                                          )
              Plaintiff,                  )
                                          )
                     v.                   )             Case No. 1:18-cv-356-PPS
                                          )
ANDREW M. SAUL,                           )
Commissioner of                           )
Social Security,                          )
                                          )
            Defendant.                    )

                                OPINION AND ORDER

       Kendra Clark has appealed from an administrative law judge’s denial of her

application for Social Security disability benefits claiming that the ALJ committed four

errors which require a reversal of his decision. But I will limit my discussion to two:

whether the ALJ erred in evaluating Clark’s subjective symptoms and whether the ALJ

properly assessed Clark’s fatigue and its impact on her ability to function. Because I

find that the ALJ erred in both the subjective symptom analysis and in failing to

consider Clark’s fatigue, I will reverse the ALJ’s decision and remand the case.

                                       Background

       The ALJ began his analysis by determining that Clark had the severe impairment

of multiple sclerosis. [A.R. 18.] 1 The ALJ also found that Clark also had a variety of

non-severe impairments, including hyperlipidemia, hyperpigmentation with itching



1
 The Administrative Record (A.R.) in this case is found at Docket Entry # 10. Citations
are to the page number in the lower left-hand corner of the A.R.
consistent with brachioradial pruritus, and diabetes. But the ALJ determined that Clark

did not meet any of the applicable social security listings for disability. Specifically, the

ALJ examined listing 11.09 (muscular sclerosis) and found that she did not meet or

equal the requirements for that listing.

       At the next step, the ALJ determined Clark’s residual functional capacity (RFC).

He determined that Clark should be limited to light work, subject to several additional

limitations including occasionally lifting, carrying, pushing and pulling 20 pounds and

frequently doing those things with 10 pounds; standing and/or walking 4 hours in an

8-hour workday; sitting 6 hours in an 8-hour workday; frequently climbing stairs and

ramps; and never climbing ladders, ropes, or scaffolds. [A.R. 20.] The ALJ also found

that she could frequently balance, stoop, kneel, crouch, and crawl, but must avoid

concentrated exposure to dangerous machinery and unprotected heights. [Id.] The ALJ

further limited the work she could perform to simple, routine, and repetitive tasks, as

well as a work environment with few or no more than routine workplace changes. [Id.]

       The ALJ tells me that he based the RFC on his review of Clark’s testimony and

the submitted evidence. In particular, the ALJ considered Clark’s symptoms, the

objective medical evidence, and the opinion evidence. [Id.] The ALJ’s description of the

medical evidence can be found in his written decision, [see A.R. 20–23], and I need not

repeat them here.

       The ALJ then posed the RFC and some additional hypothetical questions to a

vocational expert (VE) who testified whether such a hypothetical person with Clark’s


                                             -2-
RFC could likely find gainful employment. The ALJ determined that Clark was unable

to perform her past relevant work as an Insurance Policy Writer either as actually

performed or as generally performed. [A.R. 24.] However, he found that she could

perform the jobs of Routing Clerk, Ticket Taker, or Office Helper, all of which exist in

large numbers in the national economy. As a result, the ALJ found that Clark was not

disabled within the meaning of the Social Security Act and its regulations.

                                         Discussion

       Let’s start with some basics about my role as district court judge in reviewing

appeals from the Social Security Administration. The role is a limited one. I do not

review evidence and determine whether a claimant is disabled and entitled to benefits.

Instead, I review the ALJ’s written decision to determine whether the ALJ applied the

correct legal standards and whether the decision’s factual determinations are supported

by substantial evidence. Shideler v. Astrue, 688 F.3d 306, 310 (7th Cir. 2012). If substantial

evidence supports the ALJ’s factual findings, they are conclusive. Id.; 42 U.S.C. §405(g).

       The Supreme Court has set a low bar for what constitutes “substantial evidence.”

It means more than a “scintilla” of evidence, but less than a preponderance of the

evidence. Richardson v. Perales, 402 U.S. 389, 401 (1971). “Evidence is substantial if a

reasonable person would accept it as adequate to support the conclusion.” Young v.

Barnhart, 362 F.3d 995, 1001 (7th Cir. 2004). My review is guided by the principle that

while “[t]he ALJ is not required to address every piece of evidence or testimony

presented, but must provide a ‘logical bridge’ between the evidence and the conclusions


                                             -3-
so that [I] can assess the validity of the agency's ultimate findings and afford the

claimant meaningful judicial review.” Jones v. Astrue, 623 F.3d 1155, 1160 (7th Cir. 2010).

Given this modest standard, the review is a light one. But, of course, I cannot “simply

rubber-stamp the Commissioner’s decision without a critical review of the evidence.”

Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir. 2000). “[T]he decision cannot stand if it lacks

evidentiary support or an adequate discussion of the issues.” Briscoe ex rel. Taylor v.

Barnhart, 425 F.3d 345, 351 (7th Cir. 2005) (quoting Lopez ex rel. Lopez v. Barnhart, 336

F.3d 535, 539 (7th Cir. 2003)).

       Clark argues that the ALJ improperly dismissed her subjective symptoms which

she testified to at length and which, if believed, paint a picture of a seriously disabled

woman. Historically, courts do not overturn an ALJ’s subjective symptom analysis

unless it is “patently wrong.” Elder v. Astrue, 529 F.3d 408, 413–14 (7th Cir. 2008).

However, “a failure to adequately explain his or her [subjective symptoms] finding by

discussing specific reasons supported by the record is grounds for reversal.” Minnick v.

Colvin, 775 F.3d 929, 937 (7th Cir. 2015) (citing Terry v. Astrue, 580 F.3d 471, 47 (7th Cir.

2009)); Brindisi v. Barnhart, 315 F.3d 783, 787–88 (7th Cir. 2003); Salaiz v. Colvin, 202 F.

Supp. 3d 887, 893 (N.D. Ind. 2016). The ALJ’s determination “must contain specific

reasons for the weight given to the individual’s symptoms, be consistent with and

supported by the evidence, and be clearly articulated so the individual and any

subsequent reviewer can assess how the adjudicator evaluated the individual’s

symptoms.” SSR 16-3p, 2016 WL 1119029, at *9 (Mar. 16, 2016).


                                              -4-
       Here, the ALJ focused on Clark’s daily activities and noted that she reported the

ability to perform personal care, prepare meals, complete light household chores, drive,

manage finances, socialize with others, and shop. [A.R. 22.] The ALJ concluded that

“[t]he function reports generally show that while the claimant reports limitations, she

had a fairly active lifestyle that is inconsistent with allegations of disability.” [Id.] This

was misleading. In fact, a review of the function reports would lead a reasonable person

to conclude that calling Clark “fairly active” is a stretch.

       For starters, the Seventh Circuit has repeatedly instructed ALJs to not place

“undue weight” on daily activities when assessing a claimant’s subjective symptoms.

Moss v. Astrue, 555 F.3d 556, 562 (7th Cir. 2009). Moreover, the ALJ should explain any

purported inconsistencies between the claimant’s daily activities, subjective complaints,

and the medical evidence in the record. Zurawski v. Halter, 245 F.3d 881, 887 (7th Cir.

2001). A rote listing of activities does not cut it. Instead, the ALJ must provide an

explanation as to how the daily activities are inconsistent with a claimant’s subjective

symptoms. Nelson v. Colvin, 2016 WL 337143, at *6 (N.D. Ill. Jan. 27, 2016) (“The mere

listing of daily activities does not establish that a claimant does not suffer disabling pain

and is capable of engaging in substantial gainful employment.”).

       The ALJ here simply catalogued Clark’s daily activities, and then summarily

concluded that her “active lifestyle” was inconsistent with a finding of disability. The

ALJ failed to discuss which symptoms were inconsistent with the daily activities, but

more concerningly, the ALJ failed to consider the manner in which the Plaintiff


                                              -5-
completed her daily activities. The ALJ cites to four function reports from Clark and her

mother to support his findings regarding her daily activities. In those function reports,

Clark details her activities of daily living, noting that her fatigue was the most limiting

symptom in her daily activities. While Clark stated that she could make her own meals,

she reported making “sandwiches, frozen dinners, vegetables, and hamburger helper,”

and that sometimes she is too tired to cook even those simple meals for herself. [A.R.

269.] Her mother corroborated this, noting that Clark “eats a lot of prepared foods.”

[A.R. 324.] Clark also noted that although she was capable of socializing on the phone

when she feels up to it, she doesn’t attend many social functions due to her pain and

fatigue. [A.R. 271–72.] She also stated that if she exceeded her limits physically, she

would require hours, or even a day of recovery time. [A.R. 272.]

       Moreover, while Clark did state that she could perform personal care and light

household chores, she also reported that she needed to take frequent breaks and needed

to rest in between each activity due to fatigue and pain. [A.R. 297, 299.] Her mother

confirmed that Clark needed to take a lot of breaks while doing chores, and that

although she attempted to work on chores daily, “it [wa]s never a lot.” [A.R. 324.] Clark

also reported that she shopped once a week for groceries, but otherwise she had

“become a homebody.” [A.R. 301.] Her mother stated that “she stays home [and]

spends very little time with others.” [A.R. 327.] Throughout the function reports, Clark

described suffering from insomnia, pain, and fatigue. [A.R. 268, 269, 271, 297–98.] She

testified that she is not always able to complete household chores due to fatigue, or if


                                             -6-
she is able to complete them, it is not in a timely manner. [A.R. 61–62.] She also testified

to lying down most of the day. [A.R. 65.] Her ongoing struggles with fatigue and an

inability to sleep are mentioned multiple times throughout the rest of the medical

record and support her reports of fatigue. [A.R. A.R. 589–90, 617, 619, 629.] In sum, the

function reports paint an entirely different picture than the summary—that Clark

enjoys a “a fairly active lifestyle”—painted by the ALJ.

         What’s more, the ALJ failed to mention how Clark’s fatigue interfered with her

daily activities. The ability to struggle through daily activities in a limited manner does

not necessarily demonstrate that someone can perform full-time work. See Bjornson v.

Astrue, 671 F.3d 640, 647 (7th Cir. 2012) (“The critical differences between activities of

daily living and activities in a full-time job are that a person has more flexibility in

scheduling the former than the latter, can get help from other persons … and is not held

to a minimum standard of performance, as she would be by an employer.”) (collecting

cases); Carradine v. Barnhart, 360 F.3d 751, 755 (7th Cir. 2004) (revering where the ALJ

“failed to consider the difference between a person engaging in sporadic physical

activities” and the ability to work full-time). Although the ALJ is not required to

mention every piece of evidence in the decision, he must “build an accurate and logical

bridge from the evidence to [the] conclusion.” Terry v. Astrue, 580 F.3d 471, 475 (7th Cir.

2009).

         The ALJ has failed to build a logical bridge here. Clark’s fatigue negatively

impacted her ability to complete daily activities, yet the ALJ mischaracterized her


                                              -7-
assertions and ignored all evidence regarding her fatigue’s impact on her ability to

complete her daily activities. The ALJ here both failed to properly discuss which of her

symptoms interfered with Clark’s ability to perform daily activities and also failed to

address the limited manner in which she performed them. Because the ALJ failed to

sufficiently articulate his reasoning for dismissing Clark’s subjective complaints,

remand is appropriate.

       Clark then argues that in dismissing her subjective complaints, the ALJ further

erred in failing to consider how her fatigue and other non-severe impairments affect her

multiple sclerosis. Both fatigue and trouble sleeping are symptoms of MS. 20 C.F.R. pt.

404, subpt. P, app. 1 § 12.00 (N)(2). Clark regularly reported trouble sleeping and

fatigue to her doctors. [A.R. 21–23, 589–90, 617, 619, 629.] She also testified that the

fatigue is there “all of the time,” and that she “can’t do anything, because … the fatigue

is there.” [A.R. 51.] While the ALJ mentions Clark’s reports of fatigue to her doctors

throughout his decision, he fails to properly consider the effects of fatigue on her ability

to function. The regulations acknowledge that fatigue is a limiting symptom of MS that

must be considered. Specifically, they say:

       Fatigue is one of the most common and limiting symptoms of some
       neurological disorders, such as multiple sclerosis, post-polio syndrome,
       and myasthenia gravis. These disorders may result in physical fatigue (lack
       of muscle strength) or mental fatigue (decreased awareness or attention).
       When we evaluate your fatigue, we will consider the intensity, persistence,
       and effects of fatigue on your functioning. This may include information
       such as the clinical and laboratory data and other objective evidence
       concerning your neurological deficit, a description of fatigue considered
       characteristic of your disorder, and information about your functioning. We
       consider the effects of physical fatigue on your ability to stand up, balance,
                                              -8-
       walk, or perform fine and gross motor movements using the criteria
       described in 11.00D. We consider the effects of physical and mental fatigue
       when we evaluate your physical and mental functioning described in
       11.00G.

20 C.F.R. pt. 404, subpt. P, app. 1 § 12.00(T). The ALJ here failed to properly

analyze Clark’s fatigue and its effect on her ability to function, despite a record

that is replete with references to fatigue as an ongoing symptom.

       The Commissioner responds by stating that the ALJ “further considered

evidence of fatigue … but he also noted that progress notes described Clark as

doing well with medication, with normal examinations and normal cognition.”

[D.E. 16 at 7.] The Commissioner goes on to claim that the ALJ “further

considered plaintiff’s continued reports of fatigue, as well as the consultative

examiner’s description of Plaintiff’s MS as ‘stabilized with medication’ and

generally unremarkable physical examinations.” Id. It is difficult to follow the

Commissioner’s response. It’s true that the ALJ noted Clark’s ongoing fatigue.

But he failed to analyze it with regards to her ability to function both physically

and mentally. While her overall physical symptoms related to her MS (facial

numbness, slurred speech, low back pain, etc.) were improved on medication,

her fatigue persisted. [A.R. 22.] Both the ALJ and the Commissioner seem to find

that Plaintiff’s symptom free reports diminish her complaints of fatigue. Yet the

fatigue continued to be documented by physicians despite other physical

improvements. [A.R. 21–23, 589–90, 617, 619, 629.] The ALJ failed to consider

how the fatigue may affect Clark’s ability to function both physically and
                                             -9-
mentally, even if other physical symptoms of MS were at bay. The ALJ’s failure

to consider whether the impact of Clark’s fatigue on her ability to maintain full-

time work requires remand.

       In sum, on remand, the ALJ should reevaluate Clark’s subjective symptoms and

properly analyze the effect of her fatigue on her ability to maintain full-time

employment. Because I am remanding this case for the reasons stated above, I need not

discuss the remaining issues raised by Clark. She can raise those issues directly with the

ALJ on remand.

                                       Conclusion

       For the foregoing reasons, the decision of the ALJ denying Kendra Clark’s

application for Social Security disability benefits is REVERSED and REMANDED for

further proceedings consistent with this opinion.

       SO ORDERED on November 6, 2019.


                                                  /s/ Philip P. Simon
                                                  PHILIP P. SIMON, JUDGE
                                                  UNITED STATES DISTRICT COURT




                                           -10-
